United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 18-1983
                   ___________________________

                        United States of America

                                  Plaintiff - Appellee

                                   v.

                            Kyle Dale Clark

                                Defendant - Appellant
                             ____________

                Appeal from United States District Court
                 for the District of Minnesota - St. Paul
                             ____________

                       Submitted: April 15, 2019
                         Filed: July 15, 2019
                            [Unpublished]
                            ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.
       Kyle Clark’s supervised release was revoked and he was sentenced by the
district court1 to nine months’ imprisonment after he failed to appear for court-
ordered halfway house placements on multiple occasions. Clark appeals claiming his
sentence was imposed in violation of 18 U.S.C. §§ 3583(e) and 3553(a). We affirm.

       On December 9, 2015, Clark was sentenced to 27 months’ imprisonment to be
followed by a term of 36 months of supervised release on a charge of Assault
Resulting in Serious Bodily Injury in violation of 18 U.S.C. §§ 113(a)(6), 1151, and
1153(a). While on supervised release, Clark tested positive for methamphetamine
and was ordered to appear for a Zero Tolerance hearing in January 2018. After
failing to appear, he was placed in a halfway house for three to four months. When
Clark failed to report to the halfway house as ordered, the district court issued a
warrant for his arrest. Clark was arrested on February 9, 2018, and following a
hearing on February 26, 2018, once again ordered to report to the halfway house.
Clark again failed to report.

      Clark was re-arrested and another hearing was held on April 24, 2018. Clark
admitted to all violations, and the parties agreed that his advisory sentencing range
was three to nine months’ imprisonment. The government requested the maximum
sentence, and Clark requested treatment in lieu of imprisonment. Clark was
sentenced to nine months’ imprisonment to be followed by 120 days in a halfway
house. The district court noted that “anything less than nine months . . . will not just
promote disrespect for the law, but it will not serve [Clark’s] best interests.”

       “We review the substantive reasonableness of a sentence imposed after the
revocation of supervised release under the abuse-of-discretion standard.” United
States v. Ford, 854 F.3d 1030, 1032 (8th Cir. 2017) (citing United States v. Benton,
627 F.3d 1051, 1055 (8th Cir. 2010)). “The district court abuses its discretion when


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
                                          -2-
it does not consider a factor that should have received significant weight, gives
significant weight to an improper or irrelevant factor, or makes a clear error of
judgment.” United States v. White, 840 F.3d 550, 554 (8th Cir. 2016) (citing United
States v. Goodon, 742 F.3d 373, 376 (8th Cir. 2014)).
        Title 18 U.S.C. § 3583(e) requires that a district court consider most of the
factors set forth in 18 U.S.C. § 3553(a) when imposing a revocation sentence. See
18 U.S.C. § 3583(e). Clark argues that, in fashioning the sentence, the district court
“gave little consideration,” to his need for mental health treatment and failed to
articulate a basis for the nine-month prison sentence. Quite to the contrary, the
sentencing transcript reveals that the district court gave significant consideration to
the many issues confronting Clark at the time of sentencing, including his chemical
dependency and mental health issues.

       Clark also argues that, because he had not engaged in new criminal conduct,
there was no need for deterrence or public protection and so the top of the guidelines
sentence in this case is an abuse of discretion and constitutes an unreasonable
sentence. There are multiple factors that a district court must consider in imposing
a sentence. See 18 U.S.C. § 3553(a)(2). While the court may not have used the
specific language of 18 U.S.C. § 3553(a), the court is not required to “provide a
mechanical recitation of the § 3553(a) factors when determining a sentence. Rather,
it simply must be clear from the record that the district court actually considered the
§ 3553(a) factors in determining the sentence.” United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (quoting United States v. Walking Eagle, 553 F.3d
654, 659 (8th Cir. 2009)). The sentencing transcript here demonstrates that the
court’s main concern and goal in sentencing was to assist Clark’s rehabilitation which
fits well within the sentencing factors. See 18 U.S.C. § 3553(a)(2)(D). The district
court acted within its discretion in imposing the nine-month sentence given Clark’s
multiple failures to comply with less restrictive alternatives to incarceration.

      We affirm the sentence imposed by the district court.
                      ______________________________

                                         -3-